          Case 5:20-cv-03109-JWL Document 3 Filed 05/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


BRIAN L. HARDRICK,

               Petitioner,

               v.                                      CASE NO. 20-3109-JWL

DONALD HUDSON, Warden,
USP-Leavenworth,

               Respondent.


                                    ORDER OF DISMISSAL

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241. Petitioner

commenced this action on April 13, 2020. On the same date, the clerk of the court issued a notice

of deficiency advising Petitioner that he must submit his petition on court-approved forms and

must pay the statutory filing fee of $5.00 by May 13, 2020. The notice warned Petitioner that if

he failed to comply within the time allowed, this matter might be dismissed without prejudice and

without further notice. There has been no response.

       Under Rule 41(b) of the Federal Rules of Civil Procedure, when a plaintiff “fails to

prosecute or to comply with these rules or a court order,” the Court may dismiss the matter. See

Fed. R. Civ. P. 41(b). The U.S. Court of Appeals for the Tenth Circuit has “consistently interpreted

Rule 41(b) to permit courts to dismiss actions sua sponte for a plaintiff’s failure to prosecute.”

Huggins v. Supreme Court of the U.S., 480 F. App’x 915, 916-17 (10th Cir. 2012) (internal

quotation marks omitted).     Where a matter is dismissed without prejudice, no “particular

procedure[ ]” is required. AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., Inc., 552

F.3d 1233, 1236 (10th Cir. 2009) (internal quotation marks omitted).



                                                 1
             Case 5:20-cv-03109-JWL Document 3 Filed 05/20/20 Page 2 of 2




       Because Petitioner has failed to respond to the notice of deficiency, the Court concludes

this matter may be dismissed without prejudice.

       IT IS THEREFORE ORDERED BY THE COURT that this matter is dismissed without

prejudice.

       IT IS SO ORDERED.

       Dated this 20th day of May, 2020, at Kansas City, Kansas.



                                            s/ John W. Lungstrum__________
                                            JOHN W. LUNGSTRUM
                                            UNITED STATES DISTRICT JUDGE




                                                  2
